Citation Nr: 1539394	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Post-hearing, the Veteran submitted an opinion from treating physician Dr. R. T., a physician from the University Medical Center based in Lebanon, Tennessee, who opined that the current problem with the Veteran's back appeared to be chronic, ongoing, and related to the Veteran's significant in-service medical problems.  

In the opinion, the doctor discusses the Veteran's injuries from two 1984 motor vehicle accidents.  Unfortunately, the opinion assumed that the Veteran had an L5 compression fracture in service, and premised the opinion based on that fact.    However, the service treatment records reveal that an L5 compression fracture was provisionally diagnosed after the February 1984 motor vehicle accident before x-rays were conducted.  However, x-rays of the back revealed no evidence of a fracture.  

Furthermore, Dr. R. T., even though he supposedly performed the back surgery on the Veteran in 2002-2003, no mention was made in the opinion of this surgery or the significance, if any, of the post-service work related injury.   Due to issues with Dr. R. T.'s opinion and a negative nexus opinion from VA, the Board finds a new examination is necessary to clarify nexus.  

Furthermore, the Board finds there are outstanding records pertinent to the claim including medical treatment related to the Veteran's workers' compensation claim from the University Medical Center, where Dr. R. T. practices and documents related to the Veteran's workers' compensation claim that have yet to be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.   After obtaining the requisite authorizations from the Veteran, obtain treatment records from the University Medical Center from August 2002 to the present pertaining to the Veteran's back disability and any related treatment, including surgical treatment in approximately 2002 or 2003.  

2.  Contact the Veteran to determine the state where he filed for Workers' Compensation.  Then, obtain the Workers' Compensation records from the Veteran's reported 2002 injury.  If the records cannot be obtained, follow proper notification procedures and ensure that a formal finding of unavailability is added to the claims file.

3.  After obtaining the above private medical records and workers' compensation records, to the extent available, then schedule the Veteran for an examination with a physician due to medical complexity.

The purpose of the examination is to assess the nature and etiology of his current back condition which takes into account the two nexus opinions of record, and the significance, if any, of the post-service work related accident.  The examiner, after a review of the claims file should answer the following question: 

Is it at least as likely as not that the Veteran's back disability is related to service, to include noted motor vehicle accidents occurring in January 1984 and February 1984?  

A complete rationale should be provided for any opinion expressed.

4.  Then, readjudicate the issue on appeal.  If the benefit on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

